Case: 20-11110       Document: 00516287829           Page: 1      Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 April 20, 2022
                                    No. 20-11110
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Johnny Jasper Williams,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:19-CR-22-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Williams pleaded guilty of possession of a firearm by a con-
   victed felon, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11110      Document: 00516287829          Page: 2     Date Filed: 04/20/2022




                                    No. 20-11110


   84 months of imprisonment and three years of supervised release. On appeal,
   he contended, among other things, that the district court erred by assigning
   a base offense level under U.S.S.G. § 2K2.1(a)(4)(A) because his Texas rob-
   bery conviction did not constitute a “crime of violence” per U.S.S.G.
   § 4B1.2(a). We affirmed, and the Supreme Court vacated and remanded
   based on Borden v. United States, 141 S. Ct. 1817 (2021).
          In relevant part, § 4B1.2(a) defines a “crime of violence” as an offense
   that (1) “has as an element the use, attempted use, or threatened use of phys-
   ical force against the person of another” or (2) is any of a list of enumerated
   offenses, including “robbery.” When determining whether an offense quali-
   fies as the enumerated offense of robbery, we look to that term’s generic,
   contemporary meaning. See United States v. Fierro-Reyna, 466 F.3d 324, 327
   (5th Cir. 2006). In Borden, the Supreme Court held that an offense that can
   be committed recklessly does not qualify as a violent felony under the ele-
   ments clause of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i),
   which defines a violent felony as an offense that “has as an element the use,
   attempted use, or threatened use of physical force against the person of
   another.” Borden, 141 S. Ct. at 1821–25.
          According to United States v. Santiesteban-Hernandez, 469 F.3d 376,
   381 (5th Cir. 2006), abrogated on other grounds by United States v. Rodriguez,
   711 F.3d 541 (5th Cir. 2013) (en banc), the elements of the Texas robbery
   statute “substantially correspond to the basic elements of the generic
   offense.” The holding in Borden does not affect this precedent. See United
   States v. Adair, 16 F.4th 469, 470–71 (5th Cir. 2021); United States v. Boche-
   Perez, 755 F.3d 327, 334 (5th Cir. 2014). Therefore, Texas robbery qualifies
   as a crime of violence under the enumerated-offense clause of § 4B1.2(a), and
   the district court did not err by applying § 2K2.1(a)(4)(A).
          AFFIRMED.




                                         2